Citation Nr: 0611806	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether the reduction of the disability rating for 
orchiectomy of the right testicle from 30 percent to zero 
percent, effective September 1, 2003, was proper.

2.  Entitlement to an initial disability rating in excess of 
10 percent for subacromial bursitis of the right shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1997 to May 
2001, and also has 4 months of prior active duty service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  

The veteran was scheduled for a December 2004 Board hearing; 
however, the record shows that he cancelled that hearing and 
does not wish to reschedule.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2005).  

In August 2003 and January 2004 correspondences, the veteran 
referred to fears of intimacy and psychological stress due to 
his orchiectomy of the right testicle.  If the veteran wishes 
to file a claim of entitlement to service connection for a 
psychiatric disability secondary to service-connected 
orchiectomy of the right testicle, he should so inform the RO 
which should take appropriate action.

In a March 2006 statement, the veteran's representative noted 
that the veteran may have a back problem that is related to 
service.  If the veteran wishes to file a claim of 
entitlement to service connection for a back disability, he 
should so inform the RO which should take appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to his orchiectomy of the right testicle, the 
veteran contends, in essence, that his nonservice-connected 
left testicle is nonfunctioning.  In this regard, he asserts 
that his wife has not been able to conceive.  As the record 
is silent as to the functioning of the left testicle, the 
Board finds that a VA urology examination is needed prior to 
adjudicating this claim.

Regarding his subacromial bursitis of the right shoulder, the 
veteran contends, in essence, that his disability has 
increased in severity since the last VA examination of 
record, completed in December 2002.  On his January 2004 VA 
Form 9, the veteran stated that his shoulder disability 
results in loss of strength and partial numbness in the right 
hand, and that his whole arm is always tired and, in some 
areas, painful.  The Board notes that the above symptoms were 
not present at the above VA examination.  Thus, to determine 
the current severity of the veteran's subacromial bursitis of 
the right shoulder, the Board observes that a VA orthopedic 
examination is needed prior to adjudicating this claim.  

Also on the Form 9, the veteran stated that his shoulder 
disability affects his work performance.  As such, the 
veteran should be asked to provide evidence of how his 
subacromial bursitis of the right shoulder has interfered 
with his ability to work, to include any employment records.

Lastly, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  As these questions are currently involved, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and effective date for the award of 
benefits are assigned when service connection is granted and 
that a new effective date is assigned when a rating is 
reduced, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of whether 
the reduction of the disability rating for 
orchiectomy of the right testicle from 30 
percent to zero percent, effective 
September 1, 2003, was proper, and 
entitlement to an initial disability 
rating in excess of 10 percent for 
subacromial bursitis of the right 
shoulder, the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the disabilities on 
appeal, as outlined in Dingess/Hartman, 
supra.  In addition, the veteran should be 
asked to provide evidence of how his 
subacromial bursitis of the right shoulder 
has interfered with his ability to work, 
to include any employment records.

2.  Thereafter, the RO should schedule the 
veteran for a VA urology examination to 
determine the functioning of the veteran's 
nonservice-connected left testicle.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, the 
examiner should state whether the 
veteran's left testicle is nonfunctioning.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The RO should also schedule the 
veteran for a VA orthopedic examination to 
determine the current severity of his 
service-connected subacromial bursitis of 
the right shoulder.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner is asked to 
identify any objective evidence of pain or 
functional loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should 
assess the extent of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  Based on examination findings, 
medical principles, and historical 
records, the examiner is asked to address 
the following:

(a)  State whether the veteran's 
subacromial bursitis of the right shoulder 
results in limitation of motion of the 
arm: 

(i)  to 25 degrees from side; 
(ii)  midway between side and shoulder 
level; or 
(iii)  at shoulder level.

(b)  State whether the veteran's 
subacromial bursitis of the right shoulder 
results in impairment of the humerus 
manifested by: 

(i)  loss of head of (flail shoulder); 
(ii)  nonunion of (false flail joint); 
(iii)  fibrous union of; 
(iv)  recurrent dislocation of at 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements, or malunion of the humerus 
with marked deformity; or 
(v)  recurrent dislocation of at 
scapulohumeral joint with infrequent 
episodes and guarding of movement only 
at shoulder level, or malunion of with 
moderate deformity.

(c)  State whether the veteran's 
subacromial bursitis of the right shoulder 
results in other impairment of the 
clavicle or scapula manifested by 
dislocation of, or nonunion of with loose 
movement.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the foregoing, the RO should 
readjudicate the issues of whether the 
reduction of the disability rating for 
orchiectomy of the right testicle from 30 
percent to zero percent, effective 
September 1, 2003, was proper, and 
entitlement to an initial disability 
rating in excess of 10 percent for 
subacromial bursitis of the right 
shoulder.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



